 1                                                                                   FILED IN THE
                                                                                 U.S. DISTRICT COURT

 2                                                                         EASTERN DISTRICT OF WASHINGTON



 3                                                                           Jul 03, 2019
 4                            UNITED STATES DISTRICT COURT                      SEAN F. MCAVOY, CLERK




 5                          EASTERN DISTRICT OF WASHINGTON
 6   UNITED STATES OF AMERICA,
                                                 No.    2:18-CR-0100-WFN-1
 7                             Plaintiff,
                                                 ORDER DISMISSING INDICTMENT
 8          -vs-
 9   MIGUEL REYNA-ALCALA,
10                             Defendant.
11
12         A pretrial conference and motion hearing was held July 1, 2019. The Defendant, who
13   is not in custody, was present and represented by Amy Rubin; Assistant United States
14   Attorney Matthew Duggan represented the Government.
15         The Court addressed Defendant's Motion to Dismiss. ECF No. 55. To prevail on a
16   collateral attack, the defendant must demonstrate that entry of the deportation order was
17   fundamentally unfair. United States v. Ramos, 623 F.3d 672, 680 (9th Cir 2010). "Entry of
18   an order is 'fundamentally unfair' if the deportation proceeding violated the alien's due
19   process rights and the alien suffered prejudice as a result." United States v. Bustos-Ochoa,
20   704 F.3d 1053, 1056 (9th Cir. 2012) (internal citation omitted). To meet the burden of
21   proving prejudice, a defendant "must demonstrate that he had plausible grounds for relief
22   from deportation." United States v. Esparza-Ponce, 193 F.3d 1133, 1136 (9th Cir.1999),
23   cert. denied, 531 U.S. 842, 121 S. Ct. 107, 148 L. Ed.2d 64 (2000).
24         Defendant's original deportation hearing was fundamentally unfair because the
25   Immigration Judge failed to inform Mr. Reyna of an avenue of relief which caused Mr.
26   Reyna prejudice. Mr. Reyna should have been offered the opportunity to apply for voluntary
27   departure. Instead, the Immigration Judge asked a few questions then "invited" the
28   government attorney to oppose voluntary departure. Mr. Reyna was not told about voluntary


     ORDER - 1
 1   departure, nor was he given the opportunity to argue the equities in his favor. Had he been
 2   given such an opportunity, he had a plausible basis for relief from deportation based on his
 3   long-time residence in the United States, his lack of criminal convictions, the fact that his
 4   family reside in the United States and his engagement to a United States' citizen. Further,
 5   he should have had the opportunity to refute the assumption that he was a gang member
 6   which was apparently proffered by the Immigration Judge without support.
 7              The Court has reviewed the file and Motions and is fully informed. This Order is
 8   entered to memorialize and supplement the oral rulings of the Court. Accordingly,
 9              IT IS ORDERED that:
10              1. Defendant's Motion to Dismiss Indictment, filed May 17, 2019, ECF No. 55, is
11   GRANTED.
12              2. The Indictment is DISMISSED with prejudice.
13              The District Court Executive is directed to file this Order and provide copies to
14   counsel.
15              DATED this 3rd day of July, 2019.
16
17
18                                                   WM. FREMMING NIELSEN
     07-01-19                                 SENIOR UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
